Affirmed and Memorandum Opinion filed November 29, 2011.




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-00668-CR
                                 NO. 14-10-00669-CR
                                   ____________

                      WILLIAM DAVID GOLDEN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 176th District Court
                               Harris County, Texas
                     Trial Court Cause Nos. 1165978 & 1165979


                     MEMORANDUM                      OPINION

      After a bench trial, appellant was convicted of the offenses of possession of cocaine,
and possession of heroin, and sentenced to 25 years’ confinement in the Institutional
Division of the Texas Department of Criminal Justice. Appellant appealed to this court.
       On July 7, 2011, this court ordered a hearing to determine why appellant had not
filed a brief in these appeals. On August 2, 2011, the trial court conducted the hearing.
The record of the hearing was filed in this court on August 19, 2011.

       The trial court found appellant is indigent and wants to represent himself. The trial
court warned appellant of the dangers of representing himself, but appellant declined
appointed counsel. Appellant requested, and this court granted, extensions of time for
appellant to file his brief. Still, appellant failed to file a brief in this court. On the basis of
the trial court’s findings, this court has considered the appeals without briefs.        See Tex.
R. App. P. 38.8(b).

       We find no fundamental error.

       Accordingly, the judgments of the trial court are affirmed.



                                             PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                                2